DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 16-20 drawn to the compounder system with a needle in the reply filed on February 10, 2021 is acknowledged.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected compounder system with a dual-lumen needle. Election was made without traverse in the reply filed on February 10, 2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the dry disconnect seal in seen in claims 4-7, 17, and 19-20, a portion of the needle extends through the disconnect seal seen in claims 6 and 17, the dry disconnect seal sealingly slides along the outer surface of the needle seen in claims 7 and 20, and compress the bellows by pressing a vial puck attached to the vial against the bellows seen in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 5 is objected to because of the following informalities:  
Line 2, “distalmost” should be --distal most--
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Joyce (US 5306242 A) in view of Okiyama (US 2013/0079744 A1).
Joyce discloses a device and method for compounding an admixture that has:
A compounder system (Abstract), comprising: 
a cartridge (12 and 13, Figure 2, the cassette is the cartridge) having: 

a pump component (26 and 27, Figure 2) actuable to pump a fluid within the plurality of controllable fluid pathways (Column 5, Lines 3-16); 
a coupler (36, Figure 2) configured to couple the plurality of controllable fluid pathways to a receiving container port (14, Figure 2).
	Joyce does not disclose:
A needle configured to couple the plurality of controllable fluid pathways to a vial containing a drug; and 
a bellows configured to surround the needle in an extended configuration and to be compressed to allow the needle to extend from the bellows into the vial.
	Okiyama teaches a delivery device for medical use that has:
A needle (60, Figure 3A) configured to couple the plurality of controllable fluid pathways (59, 61, and 62, Figure 3B) to a vial (80, Figure 3A) containing a drug (82, Figure 3A); 
a plurality of controllable fluid pathways (59, 61, and 62, Figure 3B) fluidly coupled to at least one diluent port (50, Figure 1) and a receiving container port (60, Figure 3A, the needle is the receiving container port);
a bellows (65, Figure 3A, the shied is the bellows) configured to surround the needle (60, Figure 3A) in an extended configuration (Figure 3A, the bellows is in the extended configuration) and to be compressed to allow the needle to extend from the bellows (Figure 3B, the bellows in the compressed position with the needle extending from the bellows) into the vial (80, Figure 3A); and 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Joyce to include a needle configured to couple the plurality of controllable fluid pathways to a vial containing a drug, a plurality of controllable fluid pathways fluidly coupled to at least one diluent port and a receiving container port, and a bellows configured to surround the needle in an extended configuration and to be compressed to allow the needle to extend from the bellows into the vial as taught by Okiyama with the motivation to protect the needle with a bellows to prevent possible leaking when the needle is removed and not in the vial (Paragraph [0036]). 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Joyce in view of Okiyama in further view of Wagner (US 4573970 A).
Joyce discloses:
	A vial (14, Figure 2, the admixture container is the vial).
Joyce does not disclose:
Wherein the bellows forms a cavity around the needle and is configured to generate a vacuum pressure within the cavity when the bellows extends upon retraction of the needle from the vial.
	Okiyama teaches:
Wherein the bellows forms a cavity around the needle (Figure 3A, the bellows (65) has a cavity where the needle (60) is in) and the bellows (65, Figure 3A) extends upon retraction of the needle from the vial (Paragraph [0116]).
	Joyce and Okiyama do not teach:

	Wagner teaches a suction injector that has:
Wherein the bellows (52, Figure 9) is configured to generate a vacuum pressure within the cavity when the bellows extends (Column 8, Lines 60-62).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Joyce and Okiyama to include wherein the bellows is configured to generate a vacuum pressure within the cavity when the bellows extends as taught by Wagner with the motivation to create suction to draw the skin upwards. While Wagner teaches the bellows generates a vacuum pressure when it extends (Column 8, Lines 60-62), it would be obvious to a person having ordinary skill in the art that the bellows (65, Figure 3A) of Okiyama extends when the needle is retracted would also create a vacuum with the elastic recovery force similar to the bellows of Wagner.  

Claims 3- 8 are rejected under 35 U.S.C. 103 as being unpatentable over Joyce in view of Okiyama in further view of Wagner and Armao (US 3134380 A).
Regarding Claim 3:
	Joyce discloses:
A cartridge (12 and 13, Figure 2).
	Joyce does not disclose:
Wherein the cartridge further comprises a spring configured to bias the bellows in the extended configuration.
	Okiyama teaches:

	Joyce, Wagner and Okiyama do not teach:
Wherein the cartridge further comprises a spring configured to bias the bellows in the extended configuration.
	Armao teaches a shielded hypodermic needle that has:
A spring (27, Figure 4) configured to bias the bellows (17, Figure 4, the shield is the bellows) in the extended configuration (Column 3, Lines 13-17).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Joyce, Wagner, and Okiyama to include a spring configured to bias the bellows in the extended configuration as taught by Armao with the motivation to have a shield and needle that is easier to dispose of after use. 
It also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the cartridge (40, 50, and 60, Figure 2) of Okiyama can have the spring (27, Figure 4) of Armao within the bellows (65, Figure 4) of Okiyama. 

Regarding Claim 4:
	Joyce discloses:
		A compounder system (Abstract).
	Joyce, Wagner, and Armao do not teach:
Wherein the bellows comprises a dry disconnect seal.
	Okiyama teaches:

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Joyce, Wagner, and Armao to include wherein the bellows comprises a dry disconnect seal as taught by Okiyama with the motivation to protect the needle with bellows and shield plate to prevent possible leaking when the needle is removed and not in the vial (Paragraph [0036]).

Regarding Claim 5:
The above-disclosed combination of Joyce, Wagner, Okiyama and Armao accounts for this subject matter where Okiyama teaches wherein the dry disconnect seal (67, Figure 3A) forms a distal most boundary (Paragraph [0114]) of the cavity, and wherein the needle (60, Figure 3A) is entirely disposed within the cavity (See Annotated Figure 3A below) when the bellows (65, Figure 3A) in in the extended configuration (Figure 3A, the bellows is in the extended position).










(Annotated by Examiner)

    PNG
    media_image1.png
    756
    530
    media_image1.png
    Greyscale


Regarding Claim 6:
The above-disclosed combination of Joyce, Wagner, Okiyama, and Armao accounts for this subject matter where Okiyama teaches wherein a portion of the needle (60, Figure 3B) extends through the dry disconnect seal (67, Figure 3B) when the bellows (65, Figure 3B) is in a compressed configuration (Figure 3B, the needle (60) goes through the dry disconnect seal (67) when in the compressed configuration).

Regarding Claim 7:
The above-disclosed combination of Joyce, Wagner, Okiyama, and Armao accounts for this subject matter where Okiyama teaches wherein the dry disconnect seal (67, Figure 3A) is configured to sealingly slide along an outer surface of the needle (Paragraphs [0115-0116], the needle (60) goes through the slit (68) of the dry disconnect seal (67) where it is in contact with the needle as seen in Figure 3B) as the bellows is 2Application No.: 16/497,176 compressed from the extended configuration (Figure 3A, the bellows (65) is in the extended configuration) to the compressed configuration (Figure 3B, the bellows (65) is in the compressed configuration) and when the bellows (65, Figure 3A) extends from the compressed configuration (Figure 3B, the bellows (65) is in the compressed configuration) to the extended configuration (Figure 3A, the bellows (65) is in the extended configuration).

Regarding Claim 8:
The above-disclosed combination of Okiyama, Wagner, Joyce, and Armao accounts for this subject matter where Armao teaches wherein the spring (27, Figure 4) is a coil spring that wraps around at least a portion of the needle (21, Figure 4) within the cavity (Figure 4, the spring (27) is a coil spring that is around the needle (21) in the bellows (17)).

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Okiyama (US 2013/0079744 A1) in view of Joyce (US 5306242 A).
	Okiyama discloses a delivery device for medical use that has:
A needle (60, Figure 3A) configured to couple the plurality of controllable fluid pathways (59, 61, and 62, Figure 3B) to a vial (80, Figure 3A) containing a drug (82, Figure 3A); 

a bellows (65, Figure 3A, the shied is the bellows) configured to surround the needle (60, Figure 3A) in an extended configuration (Figure 3A, the bellows is in the extended configuration) and to be compressed to allow the needle to extend from the bellows (Figure 3B, the bellows in the compressed position with the needle extending from the bellows) into the vial (80, Figure 3A); and 
a cartridge (40, 50, and 60, Figure 2, the connector, syringe, and bottle needle are the cartridge).
	Okiyama does not disclose:
A compounder system, comprising: 
a cartridge having: 
a plurality of controllable fluid pathways fluidly coupled to at least one diluent port and a receiving container port; 
a pump component actuable to pump a fluid within the plurality of controllable fluid pathways; 
a coupler configured to couple the plurality of controllable fluid pathways to a receiving container port.
Joyce teaches a device and method for compounding an admixture that has:
A compounder system (Abstract), comprising: 
a cartridge (12 and 13, Figure 2, the cassette is the cartridge) having: 
a plurality of controllable fluid pathways fluidly (18, Figure 2 and Column 4, Lines 50-55) coupled to at least one diluent port (20, Figure 2 and Column 4, Lines 61-64) and a receiving 
a pump component (26 and 27, Figure 2) actuable to pump a fluid within the plurality of controllable fluid pathways (Column 5, Lines 3-16);
a coupler (36, Figure 2) configured to couple the plurality of controllable fluid pathways to a receiving container port (14, Figure 2).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Okiyama to include a compounder system, a cartridge, a plurality of controllable fluid pathways, a pump component, and a coupler as taught by Joyce with the motivation to make an admixture for patients with little human error. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Okiyama in view of Joyce in further view of Wagner (US 4573970 A).
	Okiyama discloses:
Wherein the bellows forms a cavity around the needle (Figure 3A, the bellows (65) has a cavity where the needle (60) is in) and the bellows (65, Figure 3A) extends upon retraction of the needle from the vial (Paragraph [0116]).
	Okiyama and Joyce do not teach:
Wherein the bellows is configured to generate a vacuum pressure within the cavity when the bellows extends upon retraction of the needle from the vial.
	Wagner teaches a suction injector that has:
Wherein the bellows (52, Figure 9) is configured to generate a vacuum pressure within the cavity when the bellows extends (Column 8, Lines 60-62).
.  

Claims 3- 8 are rejected under 35 U.S.C. 103 as being unpatentable over Okiyama in view of Joyce in further view of Wagner and Armao (US 3134380 A).
Regarding Claim 3:
	Okiyama teaches:
Wherein the cartridge (40, 50, and 60, Figure 2) further comprises the bellows (65, Figure 3A) in the extended configuration (Figure 3A, the bellows (65) is in the extended position).
Okiyama and Wagner do not teach:
Wherein the cartridge further comprises a spring configured to bias the bellows in the extended configuration.
Joyce discloses:
A cartridge (12 and 13, Figure 2).
	Okiyama, Wagner and Joyce do not teach:
Wherein the cartridge further comprises a spring configured to bias the bellows in the extended configuration.
Armao teaches a shielded hypodermic needle that has:
A spring (27, Figure 4) configured to bias the bellows (17, Figure 4, the shield is the bellows) in the extended configuration (Column 3, Lines 13-17).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Okiyama, Wagner, and Joyce to include a spring configured to bias the bellows in the extended configuration as taught by Armao with the motivation to have a shield and needle that is easier to dispose of after use. 
It also would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the cartridge (40, 50, and 60, Figure 2) of Okiyama can have the spring (27, Figure 4) of Armao within the bellows (65, Figure 4) of Okiyama. 

Regarding Claim 4:
	Okiyama discloses:
Wherein the bellows (65, Figure 3A) comprises a dry disconnect seal (67, Figure 3A, the shield plate is the dry disconnect seal).

Regarding Claim 5:
The above-disclosed combination of Joyce, Wagner, Okiyama and Armao accounts for this subject matter where Okiyama discloses wherein the dry disconnect seal (67, Figure 3A) forms a distal most boundary (Paragraph [0114]) of the cavity, and wherein the needle (60, Figure 3A) is entirely disposed within the cavity (See Annotated Figure 3A below) when the bellows (65, Figure 3A) in in the extended configuration (Figure 3A, the bellows is in the extended position).

(Annotated by Examiner)

    PNG
    media_image1.png
    756
    530
    media_image1.png
    Greyscale


Regarding Claim 6:
The above-disclosed combination of Joyce, Wagner, Okiyama, and Armao accounts for this subject matter where Okiyama discloses wherein a portion of the needle (60, Figure 3B) extends through the dry disconnect seal (67, Figure 3B) when the bellows (65, Figure 3B) is in a compressed configuration (Figure 3B, the needle (60) goes through the dry disconnect seal (67) when in the compressed configuration).
 
Regarding Claim 7:
The above-disclosed combination of Joyce, Wagner, Okiyama, and Armao accounts for this subject matter where Okiyama discloses wherein the dry disconnect seal (67, Figure 3A) is 

Regarding Claim 8:
The above-disclosed combination of Okiyama, Wagner, Joyce, and Armao accounts for this subject matter where Armao teaches wherein the spring (27, Figure 4) is a coil spring that wraps around at least a portion of the needle (21, Figure 4) within the cavity (Figure 4, the spring (27) is a coil spring that is around the needle (21) in the bellows (17)).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Baker (US 20060049209 A1) in view of Okiyama. 
Regarding Claim 16:
Baker discloses a system for dispensing biological fluids that has:
Coupling (Paragraph [0098]) a cartridge (210, Figure 9, the dispenser unit is the cartridge) to a pump head (284, the syringe is the pump) of a compounder system (Paragraph [0010], the system can be considered as a compounder system as it made for a patient), 
the cartridge (210, Figure 9) having a body (282, Figure 9, the valve is the body) enclosing a plurality of fluid pathways (310, Figure 9 and 340, Figure 10), 

bellows (308, Figure 9, the shield is the bellows).
	Baker does not disclose:
A bellows forming a cavity within which the needle is disposed; and 
extending the needle into a vial by compressing the bellows with the vial.
	Okiyama teaches a delivery device for medical use that has:
A bellows (65, Figure 3A, the needle shield is the bellows) forming a cavity (Figure 3A, the needle (60) is within the bellows (65)) within which the needle (60, Figure 3A) is disposed; and 
extending the needle into a vial (Paragraph [0115]) by compressing (Figure 3B, the bellows (65) is compressed) the bellows (65, Figure 3B) with the vial (80, Figure 3B).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to include a bellows forming a cavity within which the needle is disposed and extending the needle into the vial by compressing the bellows with a vial as taught by Okiyama with the motivation to protect the needle with a bellows to prevent possible leaking when the needle is removed and not in the vial (Paragraph [0036]). 

Regarding Claim 17:
Baker discloses:
A needle (286, Figure 9) and moving the vial (344, Figure 9) toward the cartridge (Paragraph [0099]).
Baker does not disclose:
Wherein extending the needle into the vial by compressing the bellows with the vial comprises moving the vial toward the cartridge such that a tip of the needle extends through a dry disconnect seal of the bellows.
	Okiyama teaches:
Wherein extending the needle (60, Figure 3B) into the vial (80, Figure 3B) by compressing the bellows (65, Figure 3B) with the vial comprises the cartridge (40, 50, and 60, Figure 2, the connector, syringe, and bottle needle are the cartridge) such that a tip of the needle extends (Figure 3B, the needle extends through the bellows) through a dry disconnect seal (67, Figure 3B) of the bellows (65, Figure 3B).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baker to include wherein extending the needle into the vial by compressing the bellows with the vial comprises the cartridge such that a tip of the needle extends through a dry disconnect seal of the bellows as taught by Okiyama with the motivation to protect the needle with a bellows to prevent possible leaking when the needle is removed. It also would have been obvious to a person having ordinary skill in the art before the effective filing date that the vial (80, Figure 3B) of Okiyama can be moved upwards as seen with vial (344, Figure 9) of Baker for the needle to enter the vial. 

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Okiyama in further view of Wagner (US 4573970 A).
Regarding Claim 19:
	Baker discloses:

	Baker does not disclose:
Extending the bellows while removing the needle from the vial such that extension of the bellows generates a vacuum within the bellows.
	Okiyama teaches:
Extending the bellows (65, Figure 3A) while removing the needle (60, Figure 3A) from the vial (80, Figure 3A) such that extension of the bellows (Paragraph [0116]).
	Baker and Okiyama do not teach:
Extension of the bellows generates a vacuum within the bellows.
Wagner teaches a suction injector that has:
Extension of the bellows (52, Figure 9) generates a vacuum within the bellows (Column 8, Lines 60-62).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baker and Okiyama to include extension of the bellows generates a vacuum within the bellows as taught by Wagner with the motivation to create suction to draw the skin upwards. 
While Wagner teaches the bellows generates a vacuum pressure when it extends (Column 8, Lines 60-62), it would be obvious to a person having ordinary skill in the art that the bellows (65, Figure 3A) of Okiyama extends when the needle is retracted would also create a vacuum with the elastic recovery force similar to the bellows of Wagner.  

Regarding Claim 20: 
Baker discloses:
A needle (286, Figure 9) and a bellows (308, Figure 9).
Baker and Wagner do not teach:
Wherein extending the needle into the vial by compressing the bellows with the vial comprises moving the vial toward the cartridge such that a tip of the needle extends through a dry disconnect seal of the bellows.
Okiyama teaches:
Wherein extending the bellows (65, Figure 3A) comprises sealingly sliding a dry disconnect seal (Paragraphs [0115-0116], the needle (60) goes through the slit (68) of the dry disconnect seal (67) where it is in contact with the needle as seen in Figure 3B) of the bellows (65, Figure 3A) along an outer surface of the needle (60, Figure 3A).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Baker and Wagner to include wherein extending the needle into the vial by compressing the bellows with the vial comprises moving the vial toward the cartridge such that a tip of the needle extends through a dry disconnect seal of the bellows as taught by Okiyama with the motivation to protect the needle with a bellows to prevent possible leaking when the needle is removed.

Possible Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, further search and consideration will be done if the claims are amended with the objected to claim to ensure possible patentability.

Conclusion

	Demers (US 20150257974 A1) teaches a compounder apparatus that has a cartridge, a diluent port, a receiving container port, a needle, and a plurality of controllable fluid pathways. 
	Lopez (US 7717887 B2) teaches a medical valve that has a needle, bellows, and a dry disconnect seal. 
	Vaillancourt (US 5122123 A) teaches a closed system connector having a needle, bellows, a spring and a dry disconnect seal. 
	Kramer (US 5062774 A) teaches a solution pumping system that has a cartridge, a plurality of controllable fluid pathways, and a pump. 
	Lasonde (US 5697407 A) teaches a compounding system that has a pump component, a diluent port, a receiving container port, and a needle.
	Grabenkort (US 5313992 A) teaches a transfer tubing set for compounding solutions that has a needle, cartridges, a plurality of controllable fluid pathways, and a pumping component. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753